Case 18-11579-KBO   Doc 385-2   Filed 01/30/20   Page 1 of 2




               EXHIBIT B
            Tabulation Summary
                                            Case 18-11579-KBO             Doc 385-2    Filed 01/30/20    Page 2 of 2
                                                                             Exhibit B
                                                                          Tabulation Summary




                                                                     Class 3 Ballot Results
                                                                          Allowed Hose Claim


                                                                   Count         %                  Dollars              %
                                         Accept:                     1         100%              $66,568,868.00        100%
                                         Reject:                     0          0%                   $0.00              0%
                                 Tabulated Ballot Totals:            1                           $66,568,868.00

                                          Abstain:                    0                                 $0.00
                                       Not Tabulated:                 0                                 $0.00

                                                                     Class 4 Ballot Results
                                                                       Allowed Arispe Claim
                         .
                                                                   Count         %                  Dollars              %
                                         Accept:                     1         100%              $60,300,000.00        100%
                                         Reject:                     0          0%                   $0.00              0%
                                 Tabulated Ballot Totals:            1                           $60,300,000.00

                                          Abstain:                    0                                 $0.00
                                       Not Tabulated:                 0                                 $0.00

                                                                     Class 5 Ballot Results
                                                                    Allowed Rabbi Trust Claims


                                                                   Count         %                   Dollars             %
                                         Accept:                     1         100%                $112,440.66         100%
                                         Reject:                     0          0%                    $0.00             0%
                                 Tabulated Ballot Totals:            1                             $112,440.66

                                          Abstain:                    0                                 $0.00
                                       Not Tabulated:                 0                                 $0.00

                                                                     Class 6 Ballot Results
                                                                Allowed General Unsecured Claims


                                                                   Count         %                   Dollars             %
                                         Accept:                     0          0%                    $0.00             0%
                                         Reject:                     2         100%                $270,124.58         100%
                                 Tabulated Ballot Totals:            2                             $270,124.58

                                          Abstain:                    0                                 $0.00
                                       Not Tabulated:                 0                                 $0.00

                                                                     Class 7 Ballot Results
                                                                     Allowed Purchaser Claim


                                                                   Count         %                   Dollars             %
                                         Accept:                     1         100%              $123,770,583.97       100%
                                         Reject:                     0          0%                    $0.00             0%
                                 Tabulated Ballot Totals:            1                           $123,770,583.97

                                          Abstain:                    0                                 $0.00
                                       Not Tabulated:                 0                                 $0.00



In re: SIW Holding Company, Inc. (f/k/a WIS Holding Company, Inc), et al.
Case No. 18-11579
